Carley, Judge.
Appellee instituted proceedings seeking to modify a prior divorce decree which had awarded to appellant exclusive custody of the minor child of the parties. The trial court entered an order making substantial modifications in the previous custody award. We granted appellant’s application for discretionary appeal pursuant to OCGA § 5-6-35.
Both of appellant’s enumerations of error deal with the failure of the trial court to make proper findings of fact and conclusions of law as required by OCGA § 9-11-52. Our review of the rather extensive order entered in this case reveals that the trial court did purport to make “findings of fact” and “conclusions of law.” However, the findings of fact consist only of a procedural and jurisdictional summary and a statement that “extensive evidence has been presented in respect to the positions of the plaintiff and the defendant. . . .” The conclusions of law are the dispositional directions of the court with regard to custody and visitation rights. There are no findings with regard to a change in condition or with regard to the best interest of the minor child. Findings and conclusions must relate to all material issues in the litigation. White v. Johnson, 151 Ga. App. 345 (259 SE2d 731) (1979). In the instant case, “the findings of the trial court are so deficient they preclude review.” Hickok v. Starka Indus., 151 Ga. App. 668, 669 (261 SE2d 418) (1979). Accordingly, “the case is remanded to the trial court with direction that the trial judge vacate the judgment and make appropriate findings of fact and conclusions of law, and enter a new judgment thereon. Thereafter, the losing party shall be free to enter another appeal if he or she should wish to do so. [Cits.]” (Emphasis supplied.) Cochran v. Cochran, 154 Ga. *165App. 326, 327 (268 SE2d 728) (1980).
Decided December 3, 1985.
R. Bruce Warren, for appellant.
Donald D. Rentz, for appellee.

Case remanded with direction.


Birdsong, P. J., and Sognier, J., concur.